Affirming.
This case is identical in the facts involved, the relief sought, and the judgment awarded, as those involved in Waller v. Georgetown Board of Education, 209 Ky. 726, 273 S.W. 498, except that the board of education here involved is a county board of education, whereas the board of education involved in the Waller case was a city board of education. This difference, however, does not call for any distinction between the cases. The judgment of the lower court being in accordance with the views of this court in the Waller case, it is affirmed.